Per Chriam,
The length of time, during which the icy condition of the crossing which caused the accident to the plaintiff continued, was of itself such evidence of constructive notice to the municipal authorities as would carry the case to the jury: Dean v. City of New Castle, 201 Pa. 51.
The fact that the plaintiff walked in the roadway instead of *29upon the sidewalk for a considerable distance and returned to the sidewalk only when it was covered by an awning and the pavement was, therefore, protected, was of itself evidence of care on her part. As was said in Dean v. New Castle, supra, “The plaintiff was entitled to traverse the sidewalk, using proper care in so doing, and whether he had used such care was also for the jury.” There was certainly no such evidence of contributory negligence upon the part of the plaintiff as would have justified the court in affirming the defendant’s sixth point, “ That, under all the evidence in this case, the verdict must be for the defendant.”
The case was properly submitted and both of the assignments of error, which involve only the points above mentioned, must be dismissed. Judgment affirmed.